Citation Nr: 0931970	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  04-39 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1968.  

The Board of Veterans' Appeals (Board) notes that the rating 
decision is not included in the claims file.  The claims 
file, as described below was lost and subsequently rebuilt.  
The only document in the claims file issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri is the July 2009 supplemental statement of the case 
(SSOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file available for the Board's review was rebuilt 
by the RO.  According to the limited information in the 
claims file, it appears that the original file, including the 
service treatment records was lost after a VA Compensation 
and Pension Examination was completed in December 2006.  The 
only documents pertaining to the Veteran's claim is the July 
2009 SSOC and a VA examination in December 2006.  In an 
Informal Conference Report in October 2006, the RO requested 
additional information from the Veteran regarding his unit 
assignment in 1967.  This request was unsuccessful.  In June 
2009, the RO contacted the Veteran's representative and 
requested any available documents.  No documents were 
recovered from the representative.  In March 2009, a copy of 
the DD Form 214 was obtained and is associated with the 
claims file.  

As the claims file, including the service treatment records, 
were lost and are unavailable for review, the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also 
recognizes that VA has a heightened obligation to search for 
alternate medical records when service medical records are 
not available and must also provide an explanation to the 
Veteran regarding VA's inability to obtain his service 
medical records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
The Board finds that additional attempts to should be made to 
find the claims file and assist the Veteran in obtaining 
alternative records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should conduct an additional 
search of the RO for the claims file.  The 
RO should also contact the VA Medical 
Center in Kansas City and any other 
applicable facility where the claims file 
may be located.  All attempts should be 
documented and associated with the claims 
file.  All records/responses received 
should be associated with the claims file.  

2.	If the original claims file cannot be 
located and to the extent feasible, the RO 
should print copies of all pertinent 
computerized records, including rating 
decisions, VA-generated letters, 
Statements of the Case, Supplemental 
Statements of the Case, and all other VA-
generated evidence and associate them with 
the claims file.

3.	The RO should also obtain any pertinent 
VA Medical Center treatment records not 
associated with the claims file.  

4.	The RO should request that the 
appellant provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any additional service 
records or alternate medical records 
pertaining to the claim that are not 
currently of record.  Make additional 
requests for any service records, morning 
reports or unit records from the National 
Personnel Records Center or other 
appropriate document repository.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken in accordance with 38 C.F.R. 
§ 3.159(e) (2008).

5.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

